Title: To James Madison from Richard Bland Lee and Tench Ringgold, 20 April 1815
From: Lee, Richard Bland,Ringgold, Tench
To: Madison, James


                    
                        Commissioner’s officeWashington April 20th. 1815
                        Sir,
                    
                    Inclosed you will receive copies of a contract which we have made with the Bank of the Metropolis for the loan of one hundred thousand dollars pursuant to the act of Congress passed on the 13th. Feby. last entitled “An act making appropriations for repairing or rebuilding the public buildings within the city of Washington,[”] which we send for your approbation.
                    Having made some heavy contracts for materials and with undertakers who have engaged to repair and rebuild both the public offices and to deliver them complete on the first day of January next, we are in immediate want of money to meet these engagements.
                    
                    Mr. Latrobe having arrived and been employed by us to undertake the repair of the Capitol, as Mr. Hoban has that of the Presidents house we shall with the utmost assiduity and all practicable despatch urge on these objects.
                    In the manner of making the loan we have pursued the advice of the Secretary of the Treasury, who recommended that the whole sum authorised should be borrowed at once from the Banks, to be drawn however under the Authority of that department, only when the exigencies of the public work Shall require it.
                    The contract with the Bank of the Metropolis is executed in Duplicate as will be the contracts with the other Banks, one of which will be deposited in the Treasury department and the other in the Ba[n]k. We remain Sir with very great consideration Yr. Obt’ Serts.
                    
                        
                            Richard Bland Lee
                            
                            
                            Tench Ringgold
                        
                    
                